                          1JQ-b5 1%
Case 9:20-cv-80147-RLR Document     7E5 on
                                  Entered plFLSD
                                            5411Docket
                                                 U1 c0qR7
                                                       02/03/2020 Page 1 of 1
                                  R uW                                     IW FCDO
                                                CAî&- &c. )> -œ -aplqy< :
                                            O (0#                               L
     1z#6 çue
                        o #%

      v1.
      ,




                         w p a txjx
                                  Iu ,..u!.,z.t >              .
                                              #baw auk


                                                          X                                             V                 W
                                                                       g= 9                       -         -
                MW                                :-c% %
                                                       ,I.
                                                         LJ..î..fqf.(- - 9z<     ....
                                                                                    t-..--- .  --m x .        .
                             1-                     X W A.....*.,W ...
                                                                     X..
                                                                       -...
                                                                          --...-V.-. ....J-.
                                                                                           X.-CX .,- .- . .....
                         71zR & ,               e         'f           w            ' 1u o                      5. Xtu
                                    171/tp-,.
                                    4       -- .
                                               -. -
                                                  ... -.
                                                       -.
                                                        f
                                                        ,
                                                        -
                                                        1,
                                                         '
                                                         .-.
                                                           --. -.
                                                                --.-..-'
                                                                       .
                                                                       t'
                                                                        -
                                                                        ?
                                                                        I.4
                                                                          -
                                                                          ,-v
                                                                            ...-.
                                                                                --1-
                                                                                   .-
                                                                                    1
                                                                                    -
                                                                                    4t:.
                                                                                       )
                                                                                       1..
                                                                                         ''
                                                                                          .
                                                                                          k
                                                                                          --.
                                                                                            -
                                                                                            1
                                                                                            -
                                                                                            2
                                                                                            -
                                                                                            /-
                                                                                             .-
                                                                                              ,
                                                                                              ...
                                                                                                ---.
                                                                                                   ---..
                                                                                                       -
                                                                                                       *--..
                                                                                                           4
                                                                                                           .
                                                                                                           -.-
                                                                                                             A-.
                                                                                                               -
                                                                                                               ,--.-....--....- .
                    >                    '#                        M                .
                                                                                    ..        .    .    X
                                                                                                        . , .        ,.   .   W             .
            !
            L
            !
            b?
          -.-'
             /
             I#t
               lk ,-
                   .
                   ,.        ,
                             .
                             dr
                              -         .
                                        ;,
                                         1
                                         -
                                         /r
                                          )
                                          ..$,
                                             .--
                                               4
                                               1/
                                                ,1
                                                 ..-
                                                   :)
                                                    /,
                                                     -
                                                     1
                                                     5k
                                                      !
                                                      r.-
                                                        .-/
                                                          -
                                                          .
                                                          -
                                                          1
                                                          .
                                                          ,
                                                          .-
                                                           .
                                                           ,
                                                           -
                                                           ./
                                                            .
                                                            --
                                                             .
                                                             ,.........
                                                                      -........
                                                                              !
                                                                              ëj
                                                                               y,
                                                                                I,.'
                                                                                   !
                                                                                   k
                                                                                   -...... -
                                                                                           ..
                                                                                            -......-
                                                                                                   ..
                                                                                                    -...
                                                                                                       -
                                                                                                       '..
                                                                                                         --
                                                                                                          !
                                                                                                          .
                                                                                                          -
                                                                                                          k
                                                                                                          /
                                                                                                          -
                                                                                                          1.
                                                                                                           -
                                                                                                           .
                                                                                                           1
                                                                                                           .$
                                                                                                            4
                                                                                                            .'
                                                                                                             -'
                                                                                                              l
                                                                                                              .
                                                                                                              p
                                                                                                              .-..
                                                                                                                 -...-..
                                                                                                                       --..--.
                                                                                                                             -.-.. -..-........
                                                                                                                                              --
                         G                    < se '                       %       @i- G           a'zah'

                                                                                                                              '


                                                    rt
                                                     x.                ,e,,1- u
                                                                              - ... u
                                                                                    .-.w. ......- .....-..   y.
                                                                                                         Lcr-.
                                                                                                             o
                                                               '

                                                               '
                                                               kl
                                                                rt,
                                                                --
                                                                 l
                                                                 hx.
                                                                   --
                                                                   +
                                                                   .
                                                                    ..
                                                                     --
                                                                      t..
                                                                        -
                                                                        .
                                                                        --jr
                                                                           -
                                                                           ,
                                                                           k
                                                                           .
                                                                           ,.
                                                                            i
                                                                            ..
                                                                             -.... .-.
                                                                                     ?
                                                                                     --
                                                                                      ..
                                                                                       --,
                                                                                         -k
                                                                                          -
                                                                                          .
                                                                                          i
                                                                                          '
                                                                                          ,-
                                                                                           .
                                                                                           '
                                                                                           .
                                                                                           -.-
                                                                                             .-.
                                                                                               -   --.
                                                                                                     -z
                                                                                                      -,
                                                                                                       -- -..-.
                                                                                                              - ..
                                                                                                                 -,
                                                                                                                  :
                                                                                                                  2
                                                                                                                  !
                                                                                                                  :1;
                                                                                                                    ,
                                                                                                                    ..
                                                                                                                     -
                                                                                                                     1
                                                                                                                     .
                                                                                                                     ;
                                                                                                                     /$,
                                                                                                                       -.
                                                                                                                        -.?!
                                                                                                                           r
                                                                                                                           ;
                                                                                                                           'r
                                                                                                                            '
                                                                                                                            :
                                                                                                                            ;it
                                                                                                                              -        ..
                                                                                                                                        -........ -.- ..-
                                                                                                                                                            -'-'..,
                                                                                                                                                               4'
                                                                                                                                                                i 1
                                                                                                                                                                  '':
                                                                                                                                                                    1,:!!-.
                                                                                                                                                            .... .-...... ... --...- ..




                                                                                                            > R.xt                          .- x .. . .
                                                                                                   * 8u2*,:. & >
                                                                                                   la           41                u >


                                                                                                            F                           .ê'k %:çlt
                                                                                                       f>        qzq-v, @4.-9-:-...-....--
                                                                                                                                   -
                                                                                                                                  - - -



                                                                                                       JG G               * p
